Citation Nr: 0827970	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cardiomyopathy, small vessel disease, and 
hypertension, currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or based on being housebound.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esquire




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969, 
with additional active service from January 1966 to May 1966. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

In a March 2002 rating decision, service connection was 
granted for cardiomyopathy, small vessel disease, and 
hypertension; a 10 percent disability rating was assigned.  
At that time service connection was also granted for 
bilateral hearing loss; a noncompensable (zero percent) 
disability rating was assigned.  

In a June 2005 RO rating decision, increased ratings for both 
service-connected disabilities were denied.  The veteran 
perfected an appeal as to those denials.

In a September 2005 rating decision, entitlement to SMC based 
on the need for regular aid and attendance of another person 
or based on being housebound was denied.  The veteran 
perfected an appeal as to that denial.

In February 2008, the Board remanded these claims for further 
development.   In June 2008, the RO issued a supplemental 
statement of the case (SSOC) that continued the denials of 
the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  
REMAND

For reasons explained immediately below, the Board finds that 
the issues on appeal must again be remanded for additionally 
evidentiary development.

Reason for remand

VA examination

The Board noted in its February 2008 remand that the veteran 
failed to report for examinations scheduled in January 2005 
at the VA Medical Center (VAMC) in Omaha, Nebraska, because, 
among other reasons, he claimed that he was physically unable 
to travel from his home in Grand Island, Nebraska, to Omaha, 
Nebraska.  The Board directed the RO to schedule VA 
examinations at the VAMC in Grand Island, Nebraska, where the 
veteran had been receiving VA treatment. 

The veteran was subsequently scheduled for VA examinations in 
April 2008.  He failed to report for these examinations.  
However, review of record demonstrates that VA scheduled the 
examinations at the VAMC in Omaha, Nebraska, and not at the 
VAMC in Grand Island, Nebraska as had been requested.  
Accordingly, the RO failed to comply with the directives of 
the February 2008 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  Examinations at the VAMC in 
Grand Island, Nebraska must be scheduled.

In addition, an examination is necessary to determine whether 
the veteran is substantially confined to his house or 
immediate premises due to his service-connected disabilities 
except for leaving his house for medical purposes.  
See Howell v. Nicholson, 19 Vet. App. 535 (2006) [leaving 
one's house for medical purposes cannot, by itself, serve as 
the basis for finding that one is not substantially confined 
for purposes of SMC-housebound benefits].

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for an examination at the Grand Island 
VAMC to determine the current severity 
of his service-connected 
cardiomyopathy, small vessel disease, 
and hypertension.  The veteran's VA 
claims folder should be forwarded to 
the examiner for review in connection 
with the examination.  All indicated 
tests and studies should be performed.  

The examiner should provide an opinion 
as to whether it is as likely as not 
that the veteran's service-connected 
disabilities, to include diabetes 
mellitus and its complications, as 
well as cardiomyopathy, small vessel 
disease, and hypertension, 
incapacitate him to such an extent 
that he is unable to care for himself 
without the regular assistance of 
another person.  The examiner should 
comment on whether the veteran's 
service-connected disabilities prevent 
him from dressing himself, keeping 
himself ordinarily clean and 
presentable, feeding himself, 
attending to the wants of nature, or 
protecting himself from the hazards 
incident to his daily environment.  

The examiner should also provide an 
opinion as to whether it is as likely 
as not that the veteran's service-
connected disabilities result in the 
veteran being substantially confined 
to his house or immediate premises 
except for leaving his house for 
medical purposes, and if so, whether 
it is as likely as not that such 
confinement is reasonably certain to 
remain throughout the veteran's 
lifetime.  

A report of the examination should be 
prepared and associated with the 
claims folder.  

2.  VBA should also schedule the 
veteran for a VA audiological 
examination in order to determine the 
current severity of the service-
connected bilateral hearing loss.  The 
veteran's VA claims folder should be 
forwarded to the audiologist for 
review in connection with the 
examination.  All indicated tests and 
studies should be performed.  The 
report of the examination should be 
associated with the veteran's VA 
claims folder.

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole 
or in part, a SSOC should be prepared.  
The veteran and his counsel should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




